                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WEBCORE-OBAYASHI JOINT
                                   4     VENTURE,                                       Case No. 19-cv-07799-SI (SI)

                                   5                   Plaintiffs,
                                                                                        PRETRIAL PREPARATION ORDER
                                   6             v.                                     (CIVIL)
                                   7     ZURICH AMERICAN INSURANCE
                                         COMPANY,
                                   8
                                                       Defendants.
                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  12   NON-EXPERT DISCOVERY CUTOFF is: September 30, 2020
Northern District of California
 United States District Court




                                  13   DESIGNATION OF EXPERTS: October 2, 2020; REBUTTAL: October 30, 2020;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  14

                                  15   EXPERT DISCOVERY CUTOFF is: November 20, 2020.

                                  16   DISPOSITIVE MOTIONS SHALL be filed by; January 22, 2021;
                                            Opp. Due: February 5, 2021; Reply Due: February 12, 2021;
                                  17        and set for hearing no later than February 26, 2021 at 10:00 AM.
                                  18
                                       PRETRIAL CONFERENCE DATE: March 30, 2021 at 3:30 PM.
                                  19
                                       TRIAL DATE: April 12, 2021 at 8:30 AM.
                                  20        Courtroom 1, 17th floor.

                                  21   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                  22
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                  23   action.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 3, 2020

                                  26                                                  ____________________________________
                                                                                      SUSAN ILLSTON
                                  27                                                  United States District Judge

                                  28
